Case 18-01044-JDP        Doc 113      Filed 11/20/18 Entered 11/20/18 13:12:40         Desc Main
                                     Document     Page 1 of 30




 Matthew T. Christensen, ISB: 7213
 ANGSTMAN JOHNSON
 3649 N. Lakeharbor Lane
 Boise, Idaho 83703
 Telephone: (208) 384-8588
 Facsimile: (208) 853-0117
 Email: mtc@angstman.com


 Attorney for Debtor in Possession

                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

 In re:                                            Case No. 18-01044-JDP

 SAFE HAVEN HEALTH CARE, INC.,                     Chapter 11

                           Debtor.



                        FIRST APPLICATION FOR ALLOWANCE OF
                        INTERIM FEES AND COSTS FOR COUNSEL

          Matthew T. Christensen of the firm of Angstman Johnson applies to the Court for

 allowance of attorney’s fees and costs pursuant to 11 U.S.C. § 331. Applicant respectfully states

 and represents to the Court that:

          1.    Applicant is the attorney of record for Safe Haven Health Care, Inc., for the

 bankruptcy estate of the above-named Debtor, and makes this application for allowance of

 compensation for professional services rendered, and for reimbursement for actual necessary

 costs and expenses incurred since the commencement of this case.




 FIRST APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 COUNSEL – PAGE 1                                         AJ; Matter: 12741-001
Case 18-01044-JDP            Doc 113    Filed 11/20/18 Entered 11/20/18 13:12:40            Desc Main
                                       Document     Page 2 of 30



           2.       All services for which compensation is requested by your applicant were

 performed for and on behalf of said Debtor, and not on behalf of any committee, creditor or other

 person.        Each attorney involved in the services for which compensation is requested are

 specifically identified on the attached Exhibit A and incorporated herein by reference.

           3.       Payment of the attorney’s fees and costs and the payment of these fees and costs

 should be made pursuant to the Contract of Employment attached to the Application to Employ

 Counsel as Exhibit A (Docket No. 7).

           4.       Applicant, or other members of Angstman Johnson, have rendered services to the

 Debtor in the manner described on the attached Exhibit B, which is by this reference made a part

 hereof.

           5.       Because of said services rendered by the applicant or the firm, the estate was able

 to seek court approval of continued business operations (through various motion practice),

 employ and compensation professionals, communicate with creditors and counsel and prepare

 and file required reports. The Debtor’s operations continue to be ongoing.

           6.       Further, the applicant sustained and incurred expenses and/or costs of Court

 described and itemized in the statement attached hereto as Exhibit B, in connection with

 applicant’s function and activities as attorney for the Debtor.            A narrative summary of

 professionals’ fees and expenses is attached hereto as Exhibit C.

           7.       The fees requested by this Application shall not be shared with any other party

 outside the applicant’s law firm.

           8.       The Applicant currently holds $12,720.00 in a client trust account, which may be

 applied to the fees requested herein. The remaining fees and costs allowed will be paid through

 the Debtor’s approved cash collateral budget on an ongoing basis.


 FIRST APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 COUNSEL – PAGE 2                                         AJ; Matter: 12741-001
Case 18-01044-JDP        Doc 113     Filed 11/20/18 Entered 11/20/18 13:12:40          Desc Main
                                    Document     Page 3 of 30



        9.      The rate of compensation of the attorneys was detailed in the Contract of

 Employment attached to the Application to Employ Counsel as Exhibit A, which application was

 approved by Order of this Court on September 7, 2018 (Docket No. 49 – the specific rate for the

 attorneys was reserved by the Court and not yet approved). In conformity with that rate, the

 reasonable value of the services rendered by your applicant as attorney for the Debtor in this

 case, including costs/expenses and disbursements incurred since the last application for interim

 fees (if any) was filed is $43,759.53.

        10.     At the time Debtor’s(s’) bankruptcy was filed, the applicant received the sum of

 $30,442.50. Of that amount, $12,720.00 remains in the client trust account.

        11.     The Debtor has reviewed this application and approved the application and

 amounts requested.

        WHEREFORE, the applicant prays that an allowance be made in the sum of $43,621.50

 for time and services rendered on Debtor’s behalf, and $138.03 as and for reimbursement for

 expenses incurred by applicant for a total of $43,759.53 as part of the costs and expenses of the

 representation of the Debtor in the above-named bankruptcy case.

        DATED this 20th day of November, 2018.

                                                            /s/ Matt Christensen
                                                     MATTHEW T. CHRISTENSEN
                                                     Attorney for Debtor




 FIRST APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 COUNSEL – PAGE 3                                         AJ; Matter: 12741-001
Case 18-01044-JDP      Doc 113    Filed 11/20/18 Entered 11/20/18 13:12:40          Desc Main
                                 Document     Page 4 of 30



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 20th day of November, 2018, I filed the foregoing
 FIRST APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 COUNSEL electronically through the CM/ECF system, which caused the following parties to be
 served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Matthew T. Christensen                      mtc@angstman.com
       R. Fred Cooper                              rfclaw@ida.net
       Gregory L. Crockett                         gregcrockett@hopkinsroden.com
       William M. Humphries                        bill.humphries@usdoj.gov
       John J. Janis                               johnjanis@aol.com
       John F. Kurtz                               jkurtz@hawleytroxell.com
       David H. Leigh                              dleigh@rqn.com
       Jed W. Manwaring                            jmanwaring@evanskeane.com
       Robert J. Maynes                            mayneslaw@hotmail.com
       David W. Newman                             ustp.region18.bs.ecf@usdoj.gov
       Randall A. Peterman                         rap@givenspursley.com
       Janice P. Reynard                           jpr@magicvalleylaw.com
       Brent R. Wilson                             bwilson@hawleytroxell.com
       U.S. Trustee                                ustp.region18.bs.ecf@usdoj.gov


       Any others as listed on the Court’s ECF Notice.

                                                    /s/
                                              Matthew T. Christensen




 FIRST APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 COUNSEL – PAGE 4                                         AJ; Matter: 12741-001
Case 18-01044-JDP   Doc 113    Filed 11/20/18 Entered 11/20/18 13:12:40   Desc Main
                              Document     Page 5 of 30




                        EXHIBIT A
Case 18-01044-JDP         Doc 113      Filed 11/20/18 Entered 11/20/18 13:12:40          Desc Main
                                      Document     Page 6 of 30



                                            EXHIBIT A

                                         SUMMARY SHEET


 Fees Previously Requested:                           NAME OF APPLICANT:
        $0.00                                         Matthew T. Christensen
 Fees Previously Awarded:
        $0.00                                         ROLE IN CASE: Attorney for Debtor
 Expenses Prev. Requested:
        $0.00                                         CURRENT APPLICATION:
 Expenses Prev. Awarded:
        $0.00                                         Fees Requested:     $43,621.50
                                                      Expenses Requested: $138.03
 Retainer Paid: $30,442.50                            Total Requested:    $43,621.50
 ($12,720.00 remaining)



                                              Hours Billed
        Name of           Years in          Current          Hourly               Total for
      Professional        Practice        Application         Rate               Application
 Matt Christensen            13           34.7 hours         $325.00             $11,277.50
 J. Justin May               20           12.9 hours         $325.00             $4,192.50
 Chad R. Moody                2           133.9 hours        $195.00             $26,110.50
 Govai Pleas              Paralegal         8 hours          $130.00              $1,040.00
 Megan A. Richmond        Paralegal        5.7 hours         $130.00               $741.00
 Lisa Caudill             Paralegal         2 hours          $130.00               $260.00

                                               Total Fees:   $43,621.50
                                               Total Costs: $138.03
                                               TOTAL:        $43,621.50
                                               Blended hourly rate: $229.00 (excluding
                                               paralegals)




 AJ; Matter: 12741-001
Case 18-01044-JDP   Doc 113    Filed 11/20/18 Entered 11/20/18 13:12:40   Desc Main
                              Document     Page 7 of 30




                        EXHIBIT B
  Case 18-01044-JDP               Doc 113         Filed 11/20/18 Entered 11/20/18 13:12:40                                           Desc Main
                                                 Document     Page 8 of 30


                             ANGSTMAN JOHNSON
                                    AssignedProf-Listing
     Date     Prof                                                                                   Units          Price            Ext.
                                     Matter ID/Client Sort/Matter Narrative
                                                                                                                                     Amt.


CASE ADMINISTRATION
 08/13/2018   CRM    12741-001/ Safe Haven Healthcare                                                        0.30           195.00            58.50
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Review and revise notice and motions regarding hearings.
 08/13/2018   MTC    12741-001/ Safe Haven Healthcare                                                        1.20           325.00           390.00
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Telephone call and emails with client.
 08/14/2018   MTC    12741-001/ Safe Haven Healthcare                                                        0.80           325.00           260.00
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Receipt, review and respond to various emails.
 08/15/2018   MR     12741-001/ Safe Haven Healthcare                                                        0.20           130.00            26.00
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Prepare Notice of Filing Bankruptcy for filing in AACO v. Safe Haven matter -
                     Bannock County, Idaho
 08/16/2018   MTC    12741-001/ Safe Haven Healthcare                                                        0.30           325.00            97.50
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Review cash collateral order (.1); misc emails with client (.2).
 08/17/2018   MTC    12741-001/ Safe Haven Healthcare                                                        0.40           325.00           130.00
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Telephone call with client.
 08/20/2018   CRM    12741-001/ Safe Haven Healthcare                                                        0.20           195.00            39.00
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Receipt, review and respond to emails from client0
 08/21/2018   CRM    12741-001/ Safe Haven Healthcare                                                        1.50           195.00           292.50
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Research and draft documents for 2015.3 reporting.
 08/21/2018   MTC    12741-001/ Safe Haven Healthcare                                                        0.50           325.00           162.50
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Review emails and phone calls with MDs.
 08/22/2018   CRM    12741-001/ Safe Haven Healthcare                                                        0.30           195.00            58.50
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Telephone call with client regarding 2015.3 reporting and discussing
                     shareholder information.
 08/22/2018   CRM    12741-001/ Safe Haven Healthcare                                                        0.10           195.00            19.50
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Draft email to client regarding upcoming reporting requirements.
 08/22/2018   CRM    12741-001/ Safe Haven Healthcare                                                        0.80           195.00           156.00
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Draft and finalize 2015.3 reporting notice letter.
 08/22/2018   MTC    12741-001/ Safe Haven Healthcare                                                        0.80           325.00           260.00
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Telephone call with client (.5); review various emails (.3).
 08/23/2018   CRM    12741-001/ Safe Haven Healthcare                                                        6.50           195.00          1,267.50
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Draft and revise critical vendor motion, including conducting extensive legal
                     research regarding necessity doctrine.
 08/23/2018   CRM    12741-001/ Safe Haven Healthcare                                                        0.30           195.00            58.50
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Investigate and research client's list of ex-employee issues and claims.
 08/23/2018   MR     12741-001/ Safe Haven Healthcare                                                        0.30           130.00            39.00
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Draft Schedule G and Statement of Financial Affairs
 08/23/2018   CRM    12741-001/ Safe Haven Healthcare                                                        1.50           195.00           292.50
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Begin working on UST initial report, including investigating client documents
                     and drafting related correspondence to client.
 08/24/2018   CRM    12741-001/ Safe Haven Healthcare                                                        0.90           195.00           175.50
                     Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                     Telephone calls with Scott Burpee regarding UST report and critical vendors.
 Case 18-01044-JDP               Doc 113         Filed 11/20/18 Entered 11/20/18 13:12:40                              Desc Main
                                                Document     Page 9 of 30

08/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Matt Christensen filing deadlines, documents, critical vendor
                   motion, and proposed orders.
08/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding amended schedules and UST initial
                   financial reporting.
08/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft correspondence to staff regarding upcoming hearings/meetings.
08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft correspondence to client regarding needed statements for UST (.1);
                   receipt, review and respond to correspondence from client regarding bank
                   accounts, including conducting investigation into received documents (.2).

08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review statements from client, draft follow up emails to client, and
                   draft correspondence to Bonnie Shuster to supplement initial financial reporting.

08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft correspondence to client regarding 2015.3 reporting requirement.
08/28/2018   MTC   12741-001/ Safe Haven Healthcare                                                    0.30   325.00           97.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Review and respond to various emails.
08/29/2018   MTC   12741-001/ Safe Haven Healthcare                                                    2.50   325.00          812.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Various phone calls with parties.
09/04/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Begin reviewing client documents and preparing 2015.3 report.
09/05/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to correspondence from US Trustee's office
                   regarding financial reporting.
09/05/2018   CRM   12741-001/ Safe Haven Healthcare                                                    2.50   195.00          487.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Review financial reports provided regarding B&B Healthcare Properties, LLC
                   and prepare 2015.3 report, including drafting related correspondence to the
                   client.
09/05/2018   MTC   12741-001/ Safe Haven Healthcare                                                    3.60   325.00         1,170.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Travel to/from and attend IDI (includes time to meet with client afterward).
09/06/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to client emails.
09/07/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.70   195.00          136.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and analyze additional financial information for B&B entity, including
                   revising and finalizing 2015.3 report.
09/07/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone calls with client regarding 2015.3 reporting and miscellaneous
                   questions.
09/07/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Finalize 2015.3 report, including relevant research.
09/13/2018   MTC   12741-001/ Safe Haven Healthcare                                                    0.50   325.00          162.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client.
09/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review various communications from client regarding invoice
                   issues.
09/20/2018   MTC   12741-001/ Safe Haven Healthcare                                                    0.60   325.00          195.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with potential purchaser of SHHTV (.3); telephone call with
                   Statesman reporter (.3).
 Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                    Desc Main
                                        Document    Page 10 of 30

09/26/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Matt Christensen regarding monthly reporting.
09/26/2018   CRM   12741-001/ Safe Haven Healthcare                                                  1.50   195.00          292.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Review monthly report information provided by client, research file, and draft
                   correspondence to client.
09/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding monthly reporting.
09/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding monthly report questions and draft related
                   correspondence to client.
09/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, research, and respond to communications from proposed professional
                   for employment by client.
09/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Govai Pleas regarding client filing project related to
                   monthly reports.
09/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Justin May regarding client preparation of required reporting and
                   discussion of related professionals.
09/29/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Justin May regarding client monthly reports.
09/29/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.70   195.00          136.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review client email with reports, including follow up
                   communications with Govai to prepare and file the reports.
09/29/2018   GP    12741-001/ Safe Haven Healthcare                                                  2.50   130.00          325.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Check Idaho SOS website to determine if entities listed in August operating
                   reports were physicians, and redact; redact bank account information from
                   August operating report, and file.
10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Walt Denekas regarding monthly reports, applications, and
                   discussion of working on proposed plan.
10/05/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.60   195.00          117.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Research and analysis re: healthcare ombudsman and analyzing related
                   pleadings (.5); telephone call to Julia Kyte left substantive message and
                   followed up with staff (.1).
10/05/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.70   195.00          136.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Julie Kyte, the healthcare ombudsman, and drafting related
                   correspondence to client and also to Ms. Kyte.
10/05/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Research and analysis re: insurance certificates.
10/09/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review multiple communications from Julia Kyte about facility
                   tours, and draft correspondence to Ms. Kyte regarding the same.
10/10/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to emails from ombudsman regarding site visits.

10/10/2018   CRM   12741-001/ Safe Haven Healthcare                                                  2.90   195.00          565.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Ombudsman and client meeting at Boise facility, including related travel.
10/10/2018   JJM   12741-001/ Safe Haven Healthcare                                                  0.40   325.00          130.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Conference with Chad Moody regarding 401K audit
 Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                     Desc Main
                                        Document    Page 11 of 30

10/17/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Strategy conference regarding issues with pending application of employment,
                   possible stay violation, and correspondence from Colonial Funding counsel.

10/17/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with San Diddle regarding claims on hold (.2); draft follow up
                   correspondence to Mr. Diddle regarding phone call (.2).
10/17/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email from client regarding Blue Cross claims.

10/18/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to emails from ombudsman and client regarding
                   various questions concerning UPL funds.
10/18/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to correspondence from client regarding monthly
                   authorized payments to secured creditors.
10/18/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to correspondence from from client regarding
                   employment of and payments to Liz Otander.
10/18/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review correspondence from Bill Humphries (SBA) regarding
                   notice of property insurance termination and draft & review various
                   correspondence and provided information to and from the client relating to the
                   same.
10/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to correspondence from Julia Kyte regarding UPL
                   and cash collateral issues.
10/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft email to client in follow up to conference call regarding monthly reports.

10/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email from SBA counsel, Bill Humphreys,
                   regarding potential insurance cancellation, including conducting related
                   research.
10/21/2018   MR    12741-001/ Safe Haven Healthcare                                                   1.30   130.00          169.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Continue Drafting Patient Creditor List
10/22/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.50   195.00           97.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review client monthly operating report and follow up with client
                   regarding the same.
10/22/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review correspondence from ombudsman.
10/23/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to correspondence from Walt Denekas.
10/23/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Review monthly operating report draft and follow up with the client.
10/23/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email from healthcare ombudsman regarding
                   doctor payments.
10/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Research and investigate issues related to patient matrix.
10/26/2018   GP    12741-001/ Safe Haven Healthcare                                                   2.00   130.00          260.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Continue patient creditor list.
  Case 18-01044-JDP              Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                     Desc Main
                                        Document    Page 12 of 30

 10/27/2018   MR    12741-001/ Safe Haven Healthcare                                                  2.50   130.00          325.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Continue - Prepare/Draft Patient Creditor List
 10/29/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt, review and respond to email from Walt Denekas regarding bankruptcy
                    case pleadings.
 10/29/2018   CRM   12741-001/ Safe Haven Healthcare                                                  1.70   195.00          331.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt of various client communications relating to employment applications,
                    Citizen Bank default, and other issues, including investigating and
                    communicating regarding the same.
 10/29/2018   GP    12741-001/ Safe Haven Healthcare                                                  1.50   130.00          195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Continue patient creditor list.
 10/31/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with SBA counsel regarding 523 discharge deadline and possible
                    adversary filing.
                                                                                        SUBTOTAL     55.50                 11,700.00


ASSET ANALYSIS AND RECOVERY
 09/25/2018   JJM   12741-001/ Safe Haven Healthcare                                                  1.30   325.00          422.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Review Assignment of Policy of Insurance, Fifth Amendment to Lease,
                    Forbearance Agreement, and Settlement Agreement; Email to John Kurtz
                    regarding conference to discuss same.
 09/27/2018   JJM   12741-001/ Safe Haven Healthcare                                                  0.10   325.00           32.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Emails with John Kurtz
 09/27/2018   JJM   12741-001/ Safe Haven Healthcare                                                  2.30   325.00          747.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with Scott Burpee and Chad Moody regarding Wendell facitlity
                    and monthly operating reports
 10/10/2018   JJM   12741-001/ Safe Haven Healthcare                                                  0.40   325.00          130.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with John Bailey regarding insurance payments related to 3D for
                    Fire Suppression following fire at Idaho Falls facility.
                                                                                      SUBTOTAL        4.10                  1,332.50


ASSET DISPOSITION
 09/20/2018   CRM   12741-001/ Safe Haven Healthcare                                                  2.10   195.00          409.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Conduct legal research for and prepare draft confidentiality agreement with
                    business associate agreement.
 10/01/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Consultation with Justin May regarding purchase offers.
 10/05/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Strategy meeting with Justin May regarding Lifeway offer.
 10/05/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Draft email to Ryan Holden regarding Lifeway offer.
 10/09/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.50   195.00           97.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Prepare for client meeting regarding proposed sale.
 10/09/2018   CRM   12741-001/ Safe Haven Healthcare                                                  1.10   195.00          214.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Meeting with client and Justin May regarding sale proposal.
 10/09/2018   JJM   12741-001/ Safe Haven Healthcare                                                  0.80   325.00          260.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Conference with Client and Chad Moody regarding Lifeways offer to purchase
                    Boise facility
 10/11/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with Ryan Holden regarding Lifeway's offer.
 Case 18-01044-JDP              Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                      Desc Main
                                       Document    Page 13 of 30

10/11/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Analyse and red-line Lifeway's purchase offer.
10/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Justin May regarding proposed sale documents.
10/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft correspondence to Matt Christensen regarding sale discussions with
                   Lifeway.
10/16/2018   CRM   12741-001/ Safe Haven Healthcare                                                   1.80   195.00          351.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Analyze, research, and revise proposed sale documents, including drafting
                   related correspondence.
10/17/2018   CRM   12741-001/ Safe Haven Healthcare                                                   1.80   195.00          351.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Continue to research and revise proposed sale documents.
10/18/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Research and revise real estate purchase agreement.
10/19/2018   JJM   12741-001/ Safe Haven Healthcare                                                   0.90   325.00          292.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Conference with Matt Christensen and Chad Moody regarding Lifeways
                   purchase areement, employment of professionals, and State of Idaho Tax Lien,
                   medical indigency appeal
10/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                   2.60   195.00          507.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Analyze, revise, and finalize proposed sale documents, including conducting
                   related research and communications.
10/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft correspondence to Ryan Holden regarding Lifeway offer and red-line
                   contract documents.
10/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.70   195.00          136.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Conference with Matt Christensen and Justin May regarding Lifeways purchase
                   agreement, employment of professionals, and State of Idaho Tax Lien, medical
                   indigency appeal
10/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Conference with Matt Christensen regarding general strategy relating to sale
                   documents.
10/25/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to emails from client regarding proposed sale
                   documents and related provisions, including making necessary revisions.
10/25/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.70   195.00          136.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding proposed sale documents and other
                   implications related thereto.
10/25/2018   CRM   12741-001/ Safe Haven Healthcare                                                   1.90   195.00          370.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Review, revise, and finalize provisions in draft sale documents, including
                   conducting related research.
10/26/2018   MTC   12741-001/ Safe Haven Healthcare                                                   0.30   325.00           97.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Review and comment on sale docs.
10/26/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Finalize draft sale documents and draft email to opposing counsel providing red-
                   lines.
10/30/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to correspondence from client regarding sale
                   documents and new inquiries relating to the Bell Mountain properties.
11/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review correspondence from opposing counsel regarding revised red-
                   lines of sale documents.
  Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                        Desc Main
                                         Document    Page 14 of 30

 11/05/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Draft correspondence to Ryan Holden regarding proposed sale documents.

 11/06/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt, review, and forward correspondence from Lifeway counsel regarding
                    sale documents.
                                                                                   SUBTOTAL              18.40                  3,848.00


B140 RELIEF FROM STAY & ADEQUATE PROTECTION
 09/27/2018   LC    12741-001/ Safe Haven Healthcare                                                      0.20   130.00           26.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Draft stay violation letter
 10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Draft correspondence to opposing counsel regarding outstanding cash collateral
                    order.
 10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.30   195.00           58.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with Robert Maynes regarding cash collateral order and drafting
                    follow up correspondence to client providing update regarding the same.

 10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Research and analysis re: previously proposed stipulation for adequate
                    protection payments.
 10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.80   195.00          156.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Review and analyze proposed stipulation from Citizens Bank with Justin May
                    (.6); and follow up with Matt Christensen for final review (.1); draft response to
                    opposing counsel (.1).
 10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.30   195.00           58.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Consult with Matt Christensen regarding stipulation regarding adequate
                    protection for Citizens Bank (.2); draft correspondence to opposing counsel
                    regarding the same (.1).
 10/02/2018   JJM   12741-001/ Safe Haven Healthcare                                                      0.40   325.00          130.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Conference with Chad Moody regarding response to Motions for Relief from
                    Stay
 10/02/2018   JJM   12741-001/ Safe Haven Healthcare                                                      0.50   325.00          162.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Conference with Chad Moody regarding cash collateral order and adequate
                    protection stipulation for Community Bank
 10/03/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Draft follow up email to Robert Maynes regarding signed stipulation.
 10/03/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.30   195.00           58.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt, review and respond to email from opposing counsel regarding signed
                    cash collateral order.
 10/03/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Research and analysis re: Idaho Bank Motion for Relief from Stay and
 10/03/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Strategy consult with Justin May regarding pending motion for stay relief.
 10/04/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.40   195.00           78.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Research and analysis re: Bank of Idaho Motion for Stay Relief and Adequate
                    Protection and SBA's objection to the same.
 10/04/2018   CRM   12741-001/ Safe Haven Healthcare                                                      2.10   195.00          409.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Begin preparing objection to Bank of Idaho Motion for Adequate Protection or
                    Stay Relief, including related research and communications regarding the same
                    with client and Matt Christensen and Justin May.
 10/04/2018   JJM   12741-001/ Safe Haven Healthcare                                                      2.00   325.00          650.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Review Motion for Relief from Stay; telephone call with Chad Moody regarding
                    same
 Case 18-01044-JDP              Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                     Desc Main
                                       Document    Page 15 of 30

10/04/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with bankruptcy court clerk regarding setting hearing on Bank of
                   Idaho's motion for stay relief.
10/11/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review motion for relief from stay.
10/12/2018   JJM   12741-001/ Safe Haven Healthcare                                                  0.40   325.00          130.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Review Motion for Relief from Stay; Email from Robert Maynes regarding
                   same; telephone call with Chad Moody regarding same
10/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Justin May regarding IPFS motion for relief from stay and
                   Citizen Bank's counsel , including drafting email to client regarding the same.

10/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt voice message form Greg Crokett regarding Bank of Idaho motion for
                   relief from stay.
10/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, evaluate. and research motion for relief from stay and related email
                   from Citizen's Bank counsel and draft correspondence to client regarding the
                   same.
10/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Scott Burpee regarding new motion for stay relief and
                   property insurance issues.
10/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with opposing counsel regarding insurance payments and motion
                   for stay relief and draft email to client regarding the same.
10/12/2018   JJM   12741-001/ Safe Haven Healthcare                                                  0.40   325.00          130.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Chad Moody regarding Motion for Relief from Stay
10/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email from client regarding payment
                   arrangement with liability insurance provider.
10/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding the pending motions for stay relief,
                   including evaluation related emails.
10/15/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Research and investigate Bank of Idaho's adequate protection letter and
                   supporting materials, including drafting related correspondence.
10/15/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review correspondence from counsel for Idaho Bank regarding
                   upcoming motion for stay relief hearing.
10/15/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review various communications from opposing counsel for Bank of
                   Idaho and investigate supporting documents and draft follow up correspondence
                   to the client.
10/16/2018   JJM   12741-001/ Safe Haven Healthcare                                                  0.20   325.00           65.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Chad Moody regarding Bank of Idaho Motion to Stay and
                   assumption of lease
10/16/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Greg Crocket regarding Bank of Idaho motion for relief
                   from stay.
10/16/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review communications related to Bank of Idaho's motion for stay
                   relief and SBA's response related thereto.
 Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                       Desc Main
                                        Document    Page 16 of 30

10/17/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email from counsel for Colonial Funding and
                   begin researching UCC and notice issues related to the same.
10/17/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.50   195.00           97.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Attend hearing on motion for stay relief and related travel and meeting with
                   SBA counsel.
10/18/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to emails from client and Angela Pasquale
                   regarding outstanding IPFS payments.
10/23/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call to Jed Manwaring's office regarding motion for relief from stay.

10/23/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.80   195.00          156.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Jed Manwaring regarding motion for stay relief and cash
                   collateral order authorizing payments (.3); research cash collateral orders (.2);
                   receipt, review and respond to correspondence from Jed Manwaring regarding
                   the motion for stay relief (.3).
10/23/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email from Angela Pasquale regarding IPFS
                   payments.
10/23/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email from Robert Maynes regarding insurance
                   on Bell Mountain property and IPFS motion for stay relief.
10/24/2018   JJM   12741-001/ Safe Haven Healthcare                                                     0.20   325.00           65.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Conference with Chad Moody regarding IPFS motion for relief from stay
10/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Conference with Justin May regarding IPFS motion for relief from stay.
10/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft correspondence to client regarding IPFS motion and related payments.

10/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.50   195.00           97.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and analyze default letter from Citizen's bank, and conduct related
                   research of bankruptcy orders; numerous communications with client and Matt
                   Christensen regarding the default.
10/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft and receipt of numerous emails to and from client regarding red-line sale
                   documents and discuss related provisions.
10/25/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Conference with Matt Christensen regarding IPFS motion for adequate
                   protection and conduct related research relating to the same.
10/25/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Govai Pleas regarding drafting objection and stip related to IPFS
                   motion.
10/29/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review correspondence from Citizens Bank regarding default under
                   stipulation agreement and draft follow up email to Matt Christensen.

10/29/2018   CRM   12741-001/ Safe Haven Healthcare                                                     0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft correspondence to client regarding outstanding IPFS payment for purposes
                   of obtaining stipulation to extend motion for stay relief; and receipt, review and
                   respond to client response emails.
10/29/2018   GP    12741-001/ Safe Haven Healthcare                                                     1.20   130.00          156.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Review IPFS's objection and policy, and draft Objection to IPFS's Motion for
                   adequate protection from relief.
  Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                        Desc Main
                                         Document    Page 17 of 30

 10/30/2018   CRM   12741-001/ Safe Haven Healthcare                                                      1.70   195.00          331.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Revise and finalize objection, stipulation, and notices relating to IPFS motion
                    for stay relief, including conducting related research, investigation and drafting
                    and receiving related correspondence.
 10/30/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.50   195.00           97.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and review multiple correspondence from IPFS and draft email to client
                    regarding the same.
 10/30/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.30   195.00           58.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Conference with Justin May regarding motion for stay relief issues and related
                    stipulation.
 10/30/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Contact opposing counsel to negotiate pending motion for stay relief.
 10/31/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.40   195.00           78.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with Jed Manwaring regarding stipulation and IPFS payments
                    and related follow up communications and research.
 10/31/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.30   195.00           58.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and review correspondence regarding Colonial Funding motion and
                    Ombudsman's response.
 10/31/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with client regarding secured party payments per cash collateral
                    order.
 10/31/2018   CRM   12741-001/ Safe Haven Healthcare                                                      3.10   195.00          604.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Numerous communications with opposing counsel and client concerning
                    negotiations re: motion for stay relief, potential stipulation, proration and
                    hearing related to the same, including conducting related investigation and
                    review of IPFS related documents, conducting relevant calculations, and draft
                    stipulation and objection related to the same.
 10/31/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.40   195.00           78.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Conference with Justin May regarding, motion for stay relief and draft email to
                    opposing counsel regarding the same.
 10/31/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.40   195.00           78.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Revise and finalize objection, including consultation with TJ Angstman.
 10/31/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.80   195.00          156.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and evaluate Colonial Funding motion, including drafting responsive
                    correspondence to Julia Kyte regarding the same.
                                                                                            SUBTOTAL     26.20                  5,551.00


B150 MEETINGS AND COMMUNICATIONS WITH CREDITORS
 09/05/2018   MR    12741-001/ Safe Haven Healthcare                                                      0.20   130.00           26.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Draft Order to Employ for attorney review.
 09/17/2018   MTC   12741-001/ Safe Haven Healthcare                                                      3.00   325.00          975.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Travel to/from and attend Meeting of Creditors.
 09/26/2018   JJM   12741-001/ Safe Haven Healthcare                                                      0.30   325.00           97.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Review restraining notice and telephone call with Chad Moody regarding same

 09/26/2018   JJM   12741-001/ Safe Haven Healthcare                                                      0.30   325.00           97.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with Matt Christensen regarding Wendell facility
 09/27/2018   JJM   12741-001/ Safe Haven Healthcare                                                      0.40   325.00          130.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with Chad Moody regarding Monthly Operating Reports and
                    telephone call preparation for telephone call with Scott Burpee
 09/28/2018   JJM   12741-001/ Safe Haven Healthcare                                                      0.70   325.00          227.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Prepare for and take telephone call with John Kurtz and Leighton ___ regarding
                    Wendell property lease
  Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                     Desc Main
                                         Document    Page 18 of 30

 10/15/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00           58.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Revise stay violation letter.
 10/16/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.50   195.00           97.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Evaluate communications regarding possible stay violations by Yellowstone
                    Capital and finalizing notice letter to Yellowstone Capital regarding the same.

 10/16/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Review correspondence to Justin May regarding potential stay violation.
 10/22/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Discussion with Bill Humphries regarding notice of insurance cancellation and
                    related client confirmation of payment.
 10/29/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt, review and respond to client correspondence regarding summons in
                    New York case.
                                                                                      SUBTOTAL         6.30                  1,826.50


160 FEE/EMPLOYMENT APPLICATIONS
                    12741-001/ Safe Haven Healthcare
 9/5/2018     MR    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy                     0.2   130.00           26.00
                    Draft Order to Employ for attorney review
 09/26/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.70   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt, review and respond to client emails regarding employment of                                      136.50
                    professionals, including beginning process for preparing necessary applications,
                    conducting relevant research of client documents.
 09/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                               58.50
                    Telephone call with Elizabeth Otander regarding application to employ,
                    including drafting correspondence regarding the same.
 09/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                   2.10   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                              409.50
                    Begin preparing applications to employ, including conducting related research
                    and multiple communications related to the same.
 09/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.40   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy                                            78.00
                    Continue preparing employment applications.
 09/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                               58.50
                    Receipt, review and respond to multiple communications from Walt Denekas
                    and Scott Burpee regarding monthly reports.
 10/01/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                               58.50
                    Draft emails to Equity Partners and Siriniti regarding application to employ.

 10/01/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.10   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy                                            19.50
                    Consultation with Justin May regarding employment of professionals.
 10/01/2018   CRM   12741-001/ Safe Haven Healthcare                                                   3.60   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Draft and revise employment applications for Walt Denekas and other, including                            702.00
                    related numerous communications with Mr. Denekas, Scott Burbee, and Justin
                    May.
 10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.10   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                               19.50
                    Receipt and review email response from Equity Partners regarding application to
                    employ.
 10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                   1.60   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Continue working on applications to employ various professionals, including                               312.00
                    drafting and reviewing multiple communications regarding the same.

 10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                   0.30   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt, review and respond to email from Walt Denekas regarding revising                                  58.50
                    application, including making necessary corrections related to the same.
  Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                        Desc Main
                                         Document    Page 19 of 30

 10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                                  39.00
                    Receipt and review documents from Walter Denekas and follow up with staff for
                    filing.
 10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.10   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy                                               19.50
                    Finalize application of employment for Walt Denekas.
 10/02/2018   JJM   12741-001/ Safe Haven Healthcare                                                      0.50   325.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy                                              162.50
                    Conference with Chad Moody regarding fee applications for accountant
 10/03/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.10   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy                                               19.50
                    Consult with Megan Richmond regarding fee applications.
 10/07/2018   MR    12741-001/ Safe Haven Healthcare                                                      0.60   130.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                                  78.00
                    Draft Application to Employ Siriniti Techsource and Declaration of Sai Gridhar
                    Chintameaneni for attorney review and revisions
 10/09/2018   CRM   12741-001/ Safe Haven Healthcare                                                      1.30   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                                 253.50
                    Revised employment application for E. Otander and draft correspondence and
                    conduct research related thereto.
 10/10/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.30   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt, review and respond to various communications regarding employment                                    58.50
                    applications and revise and finalize application for Ms. Otander for filing.

 10/10/2018   GP    12741-001/ Safe Haven Healthcare                                                      0.50   130.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy                                               65.00
                    Communications with Otander regarding CV for application.
 10/18/2018   MR    12741-001/ Safe Haven Healthcare                                                      0.40   130.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                                  52.00
                    Draft Application to Employ Equity Partners for attorney review and revisions.

 10/23/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.30   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                                  58.50
                    Receipt, review and respond to email from Bonnie Shuster regarding
                    employment of Ms. Otander, including conducting related research.
 10/29/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                                  39.00
                    Receipt and review correspondence regarding Liz Otander retention issue and
                    related communications.
 10/29/2018   GP    12741-001/ Safe Haven Healthcare                                                      0.30   130.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                                                                                                                                  39.00
                    Review Otander application and contract for language regarding compensation
                    arrangements.
 10/31/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt, review and respond to email from US trustee's office regarding                                       39.00
                    Otander application to employ, including drafting email to Ms. Otander relating
                    to the same.
                                                                                      SUBTOTAL           15.00                  2,860.00


OTHER CONTESTED MATTERS
 08/10/2018   CRM   12741-001/ Safe Haven Healthcare                                                      2.50   195.00          487.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with client regarding July payroll by employee (.2); review and
                    revise client provided payroll report (.2); prepare exhibit to payroll motion with
                    updated July payroll numbers (2.1).
 08/10/2018   CRM   12741-001/ Safe Haven Healthcare                                                      2.30   195.00          448.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Research and revise motions.
 08/13/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and review correspondence from client regarding new judgments, press
                    issues, and proposed company communications.
 08/14/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and review correspondence from US Trustee relating to emergency
                    motions and Matt Christensen's responses.
 Case 18-01044-JDP              Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                     Desc Main
                                       Document    Page 20 of 30

08/15/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Matt Christensen regarding research on doctors in
                   preparation for hearing.
08/15/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with clients regarding doctor payable details.
08/15/2018   CRM   12741-001/ Safe Haven Healthcare                                                  3.10   195.00          604.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Emergency motions hearing with Matt Christensen.
08/15/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review client provided emails and figures concerning the doctors.

08/15/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.50   195.00           97.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Travel to and from federal courthouse for hearing.
08/16/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Matt Christensen regarding critical vendor motion, 2015.3 report,
                   independent contractor authorities brief, and draft orders.
08/17/2018   CRM   12741-001/ Safe Haven Healthcare                                                  1.60   195.00          312.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Research and draft payroll order.
08/20/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review correspondence regarding doctor payments and other pre-
                   petition related matters.
08/22/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review orders regarding emergency motions.
08/22/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Matt Christensen regarding 2015.3 reporting the need for critical
                   vendor motion.
08/22/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review multiple emails regarding payroll draw numbers and reports
                   for 2015.3.
08/22/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Drafting critical vendor motion, including research and analysis re: applicable
                   standards and research.
08/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                  3.00   195.00          585.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Revise critical vendor motion.
08/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Matt Christensen regarding supplemental order.
08/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                  3.20   195.00          624.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Research and investigate client documents for preparation of the US Trustee
                   initial report, including numerous communications with client relating to the
                   same.
08/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Attempt to contact Sage medical related to critical vendor motion.
08/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                  2.30   195.00          448.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Prepare supplemental order for payroll, including reviewing August mid-term
                   payroll report and prepare relevant exhibit for proposed supplemental order
                   (2.2); draft email to US Trustee with proposed supplemental order (.1).

08/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review Zion's bank objection to cash collateral use.
08/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                  0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email from UST office regarding July payroll,
                   including preparing deliverable.
 Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                      Desc Main
                                        Document    Page 21 of 30

08/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review filed pleading regarding Zion's bank objection.
08/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Brett Cahoon regarding supplemental payroll order.
08/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding payroll order.
08/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to various communications from UST and client
                   regarding supplemental order.
08/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Matt Christensen regarding critical vendor issues and related
                   follow up.
08/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding status of Sage and ongoing service,
                   including additional client questions.
08/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, revise, and finalize proposed supplemental order following UST
                   approval.
08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    1.50   195.00          292.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, revise, and finalize amended draft of critical vendor motion, including
                   conducting additional client communications and investigations regarding
                   related information and supporting facts.
08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Matt Christensen regarding Sage and develop strategy for critical
                   vendor theory.
08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review client communications regarding proposed plan regarding
                   specific facilities and other matters related to cash collateral hearing.

08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Matt Christensen regarding critical vendor motion and other
                   related matters.
08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call to judge's clerk regarding motion to shorten time.
08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Follow up telephone call with Amy in Judge's chambers regarding proposed
                   motion to shorten time.
08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.70   195.00          136.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft and finalize motion to shorten time, including multiple phone calls to and
                   with the judge's clerk, including working with staff and filing relating pleading
                   and notice.
08/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to client correspondence related to mid-month draw
                   checks and following up with court regarding status of order.
08/30/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.60   195.00          117.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult and assist Matt Christensen in preparation for cash collateral hearing.

09/06/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.60   195.00          117.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Begin research and motion relating to UPL payout.
10/16/2018   JJM   12741-001/ Safe Haven Healthcare                                                    0.20   325.00           65.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Sheila Schwager regarding Briana Rybar appeal
10/17/2018   JJM   12741-001/ Safe Haven Healthcare                                                    0.20   325.00           65.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Mark Peterson regarding Rybar appeal
  Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                         Desc Main
                                         Document    Page 22 of 30

                                                                                         SUBTOTAL         27.30                  5,375.50


BUSINESS OPERATIONS
 08/15/2018   MTC   12741-001/ Safe Haven Healthcare                                                       4.20   325.00         1,365.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Prepare for, travel to/from and attend hearing on cash collateral and payroll
                    motions (includes time to meet with client after hearing).
 08/22/2018   MTC   12741-001/ Safe Haven Healthcare                                                       0.50   325.00          162.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with and prepare Affidavit for Dr. Harrington.
 08/24/2018   LC    12741-001/ Safe Haven Healthcare                                                       1.80   130.00          234.00
                    Case No. 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Revise critical vendor motion
 08/28/2018   MTC   12741-001/ Safe Haven Healthcare                                                       0.60   325.00          195.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Review and update critical vendor motion.
 08/30/2018   MTC   12741-001/ Safe Haven Healthcare                                                       5.50   325.00         1,787.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Various telephone calls and review documents in preparation for hearing (1.5);
                    travel to/from and attend hearing on various motions (cash collateral, etc.) (3.8);
                    respond to various emails after the hearing (.2).
 09/04/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Telephone call with client and drafting follow up communication to Matt
                    Christensen regarding critical vendors and UPL issues.
 09/05/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and review draft orders.
 09/05/2018   MTC   12741-001/ Safe Haven Healthcare                                                       0.50   325.00          162.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Prepare and send draft of MSP order.
 09/06/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and review order regarding critical vendor payments.
 09/06/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and review multiple client emails regarding doctor payments.
 09/06/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Draft email to client.
 09/06/2018   MTC   12741-001/ Safe Haven Healthcare                                                       1.10   325.00          357.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Multiple emails and telephone calls with client and doctors.
 09/07/2018   CRM   12741-001/ Safe Haven Healthcare                                                       1.70   195.00          331.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Draft motion regarding UPL, including conducting relevant research.
 09/07/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Consult with Matt Christensen to develop strategy for UPL motion.
 09/10/2018   CRM   12741-001/ Safe Haven Healthcare                                                       3.90   195.00          760.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Draft motion regarding UPL, including conducting relevant research.
 09/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Review final UPL motion and related pleadings and exhibits.
 09/12/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and review various correspondence from client.
 09/13/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.10   195.00           19.50
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and review various correspondence from client regarding various
                    concerns.
 09/17/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Receipt and review various correspondence regarding reporting, 341 meeting,
                    and related matters, including follow up with staff and Matt Christensen
                    regarding the same.
 09/17/2018   MTC   12741-001/ Safe Haven Healthcare                                                       3.00   325.00          975.00
                    Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                    Travel to/from and attend meeting with clients and MDs (at client location).
 Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                      Desc Main
                                        Document    Page 23 of 30

09/17/2018   MTC   12741-001/ Safe Haven Healthcare                                                    0.30   325.00           97.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Emails regarding MSP order and UPL hearing.
09/18/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Matt Christensen and Justin May developing strategy for next
                   steps, including potential property sale, applications to employ, confidentiality
                   agreements, and insurance proceeds
09/18/2018   MTC   12741-001/ Safe Haven Healthcare                                                    0.60   325.00          195.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Attend hearing on UPL Motion.
09/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Begin researching and preparing confidentiality agreement for possible sale.

09/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding Tuesday hearing and orders.
09/19/2018   MTC   12741-001/ Safe Haven Healthcare                                                    0.30   325.00           97.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Finish draft of cash collateral order and circulate for comments
09/20/2018   MTC   12741-001/ Safe Haven Healthcare                                                    1.90   325.00          617.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Finalize and submit orders re: payroll and critical vendors (.6); emails with ZB
                   counsel re: cash collateral order (.3); finalize draft of protective order (1.0).

09/21/2018   MTC   12741-001/ Safe Haven Healthcare                                                    1.00   325.00          325.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Continued work on cash collateral order (.4); prepare UPL Motion order and
                   circulate for signatures (.3); finalize and submit Protective Order (.3).
09/21/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to various communications from client.
09/21/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Review various emails regarding petition and internet issues (.2); telephone call
                   with Megan Richmond regarding status of utility shutoff (.1).

09/26/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.40   195.00           78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Justin May discussing client properties, developing strategies
                   regarding recent filings, and various potential necessary filings?

09/26/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.50   195.00           97.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to various client emails, including conducting
                   relevant research.
09/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review multiple communications regarding status of hospital sale
                   and other matters.
09/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Justin May regarding proposed sale, insurance, and monthly
                   reports.
09/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.60   195.00          117.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Analyze restraining notice and begin drafting stay violation letter, including
                   conducting related research.
09/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    1.90   195.00          370.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding strategies for plan, reporting, applications
                   to employ and other motions.
09/27/2018   CRM   12741-001/ Safe Haven Healthcare                                                    0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Prepare for conference call with client.
09/27/2018   MTC   12741-001/ Safe Haven Healthcare                                                    0.40   325.00          130.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Emails with other counsel re: cash collateral and UPL orders.
 Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                         Desc Main
                                        Document    Page 24 of 30

09/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding monthly report, applications to employ, and
                   to discuss other pending issues.
09/28/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to communications regarding state tax department
                   and make follow up call to attorney for state workers comp.
09/29/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to communications from client.
10/01/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Kirsten with state worker's compensation program
                   regarding status of order for payment.
10/01/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding various issues.
10/01/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review notice of bankruptcy for patient.
10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Justin May regarding outstanding cash collateral order and UPL
                   order.
10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email from Ryan Holden regarding proposed sale
                   of facility, including evaluating opposing counsel's response to the same.

10/02/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.50   195.00           97.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding pending motions, applications to employ,
                   status of orders, and next steps.
10/03/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Revise and finalize stay violation letter for Yellowstone Capital.
10/03/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email from Kirsten Ocker at the Idaho State
                   Insurance Fund regarding status of UPL motion.
10/03/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review email from client regarding change in medical director.
10/03/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.10   195.00           19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Megan Richmond regarding UPL motion.
10/04/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Investigate issues concerning UPL order and pending cash collateral order and
                   draft email to client regarding the same.
10/05/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and analyze UPL order and related communications related to the same.

10/10/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.30   195.00           58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Review and evaluate email communications regarding 401k audit, including
                   telephone calls with client and Justin May.
10/10/2018   CRM   12741-001/ Safe Haven Healthcare                                                       1.20   195.00          234.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with David Cash regarding 401k reporting requirements,
                   including related research related thereto (.8); strategy telephone call with Justin
                   May regarding 401k reporting issues. (.2); receipt, evaluate and respond to
                   follow up email correspondence regarding 401k (.2).
10/10/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client regarding status of on-site inspections with
                   ombudsman and 401k reporting issues.
10/10/2018   CRM   12741-001/ Safe Haven Healthcare                                                       0.20   195.00           39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consult with Matt Christensen regarding proposed sale.
 Case 18-01044-JDP               Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                                        Desc Main
                                        Document    Page 25 of 30

10/15/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.70   195.00           136.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Consultation meeting with Justin May and Megan Richmond regarding proposed
                   sale of facility, pending motions for stay relief, tax liens, 401k plan audit,
                   various employment applications, and other vender related issues.

10/16/2018   CRM   12741-001/ Safe Haven Healthcare                                                      1.20   195.00           234.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review various communications from client regarding and conduct
                   related investigation into Yellowstone Capital actions, UPL, equipment leases,
                   and related issues.
10/16/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00            39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to client email regarding possible stay violation and
                   telephone call to Eberle Berlin regarding the same.
10/16/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.30   195.00            58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Strategy discussion with Justin May regarding stay violation issues and budget
                   issues.
10/18/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00            39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review numerous communications from client.
10/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.80   195.00           156.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client.
10/19/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00            39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Communications with client regarding issues relating to insurance on facilities
                   and professional insurance, including investigating related court pleadings.

10/23/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00            39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Draft correspondence to client regarding insurance cancellation notice and
                   reinstatement.
10/24/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.30   195.00            58.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Investigate patient bankruptcy filing notice and draft email to client regarding
                   the same.
10/25/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00            39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to email and documents from Angela Pasquale
                   relating to vendor payment.
10/25/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00            39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt, review and respond to multiple correspondence related to patient
                   bankruptcy filing and possible proof of claim.
10/26/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.10   195.00            19.50
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Receipt and review client response email regarding Department of Labor
                   requests.
10/30/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.40   195.00            78.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with Walt Denekas regarding vendor issues, accounting issues,
                   and need for strategy meeting regarding the plan.
10/31/2018   CRM   12741-001/ Safe Haven Healthcare                                                      0.20   195.00            39.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Telephone call with client's accounting personnel regarding creditor payments.

                                                                                       SUBTOTAL         44.40                 11,128.00


                                                                                     Grand Total:      197.20                 43,621.50



COSTS
08/13/2018         12741-001/ Safe Haven Healthcare                                                      1.00     9.00             9.00
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Legal Research (UCC filings)
08/10/2018         12741-001/ Safe Haven Healthcare                                                      1.00    63.88            63.88
                   Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                   Postage
 Case 18-01044-JDP                 Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40                             Desc Main
                                          Document    Page 26 of 30

08/13/2018            12741-001/ Safe Haven Healthcare                                           1.00   17.39           17.39
                      Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                      Postage
08/28/2018            12741-001/ Safe Haven Healthcare                                           1.00   17.76           17.76
                      Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                      Postage
08/29/2018            12741-001/ Safe Haven Healthcare                                           1.00   30.00           30.00
                      Case No: 18-01044-JDP In re: Safe Haven - Chapter 11 Bankruptcy
                      Filing fees (amendment)

                                                                                  Grand Total:                        $138.03

MTC           34.70   11277.5
JJM           12.90   4192.5
CRM          133.90   26110.5
MAR           5.70    741.00
GP            8.00    1,040.00
LC            2.00    260.00

             197.20 43,621.50
Case 18-01044-JDP   Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40   Desc Main
                           Document    Page 27 of 30




                        EXHIBIT C
Case 18-01044-JDP      Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40              Desc Main
                              Document    Page 28 of 30



                                         EXHIBIT C

                                    NARRATIVE SHEET

                  Information Requested                          Information Given
 I.     BACKGROUND:
        The background information of the
        bankruptcy case, to the best of Applicant’s
        knowledge is as follows:
 A.     Date the bankruptcy petition was filed        August 10, 2018
 B.     Date of the “Order Authorizing                September 7, 2018
        Employment of Counsel”
 C.     Date services commenced                 August 10, 2018
 D.     Rate Applicant charges its non-         $195.00–$325.00 per hour for attorneys;
        bankruptcy clients for similar services $95.00-$130.00 per hour for legal assistants
                                                and paralegals.
 E.     Application is final or interim.        Interim
 F.     Time period of the services or expenses August 10, 2018 through October 31, 2018
        covered by the Application

 II.    CASE STATUS:
        To the best of the Applicant’s knowledge,
        the financial condition and status of the
        case is as follows:
 A.     The amount of cash on hand or on deposit The sum of $12,720.00 is presently being
        in the estate.                            held in a trust account with Angstman
                                                  Johnson.
 B.     Amount and nature of accrued, unpaid To the best of the applicant’s knowledge,
        administrative expenses.                  the only other unpaid administrative
                                                  expenses are those of the estate’s other
                                                  professionals. The exact amounts owed to
                                                  those professionals is currently unknown.
 C.     The amount of unencumbered funds in the The applicant currently holds approximately
        estate.                                   $12,720.00 in unencumbered funds with
                                                  which to pay the fees requested. The
                                                  remaining amount of allowed fees will be
                                                  paid pursuant to the Debtor’s approved cash
                                                  collateral budget.

 III.   PROJECT SUMMARY:
        Description of each professional project or
        task for which compensation and
        reimbursement is sought
 A.     Description of the projects.                See Exhibit B attached hereto for a detailed
                                                    description of what has been performed on
                                                    behalf of the estate by the applicant and the


                                               1
Case 18-01044-JDP              Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40        Desc Main
                                      Document    Page 29 of 30



                          Information Requested                    Information Given
                                                      fees and costs incurred in these projects.
                                                      The project categories included: Case
                                                      Administration, Asset Analysis and
                                                      Recovery, Asset Disposition, Relief from
                                                      Stay and Adequate Protection proceedings,
                                                      Meetings and Communications with
                                                      Creditors, Fee/Employment Applications,
                                                      Other Contested Matters and Business
                                                      Operations.
 B.         Necessity of projects.                    Case Administration was necessary in
                                                      order to prepare and file various reports and
                                                      communicate with the Debtor and others
                                                      regarding various issues.

                                                      Asset Analysis and Recovery was
                                                      necessary in order to analyze a prepetition
                                                      agreement between the Debtor and certain
                                                      creditors.

                                                      Asset Disposition was necessary in order to
                                                      assist the Debtor with marketing and selling
                                                      of various properties of the estate and begin
                                                      seeking court approval.

                                                      Relief From Stay and Adequate
                                                      Protection Proceedings was necessary in
                                                      order to respond to various requests to
                                                      terminate the automatic stay and/or impose
                                                      adequate protection payments.

                                                      Meeting of Creditors was necessary in
                                                      order to attend various meetings and
                                                      otherwise communicate with creditors.

                                                      Fee/Employment        Applications   were
                                                      necessary in order to seek the approval of
                                                      various estate professionals, including
                                                      counsel for the estate and financial
                                                      assistance for the Debtor.

                                                      Other Contested Matters was necessary in
                                                      order to research various issues dealing with
                                                      ongoing      business      operations    and
                                                      communicate with the Debtor and others
                                                      regarding the same.



 AJ; Matter: 12741-001
Case 18-01044-JDP              Doc 113 Filed 11/20/18 Entered 11/20/18 13:12:40         Desc Main
                                      Document    Page 30 of 30



                          Information Requested                     Information Given

                                                       Business Operations was necessary in
                                                       order to seek and obtain court approval for
                                                       ongoing business operations, including the
                                                       use of cash collateral and other funds
                                                       obtained by the Debtor.


 C.         Benefit of projects to the estate.         The projects have allowed the Debtor to
                                                       efficiently acquire, administer and liquidate
                                                       certain assets of the estate, as well as
                                                       continue to profitably operate the Debtor’s
                                                       businesses, and make decisions regarding
                                                       other assets and employ and receive
                                                       assistance from professionals.

 D.         Status of project.                         Interim.
 E.         Identification of each person providing    See the attached Exhibit A.
            services on the projects.
 F.         Number of hours spent and the amount of    See the attached Exhibit A.
            compensation       requested   for  each
            professional and para-professional.
 G.         Itemized time and services entries.        See the attached Exhibit B.




 AJ; Matter: 12741-001
